Citation Nr: 0010078	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  97-23 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The Board notes that the veteran cancelled the hearing 
scheduled at the RO in October 1997.  


FINDING OF FACT

In this case, there is evidence that the veteran had 
qualifying wartime service, that he completed the VA pension 
application as to his income, and that he may have permanent 
and total disability productive of unemployability.  


CONCLUSION OF LAW

The veteran's claim of entitlement to a permanent and total 
disability rating for non-service connected pension purposes 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to a permanent and total 
disability rating for non-service connected pension benefits.  
A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. § 3.342(a) 
(1999).  As a preliminary matter, the Board finds that the 
veteran's claim is well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  See Vargas-Gonzales v. West, 12 Vet. App. 
321, 329 (1999) (finding that a pension claim was well 
grounded when the veteran had qualifying wartime service, he 
completed the VA pension application as to his income, he 
might have the requisite total disability rating when all of 
his non-service connected disabilities were properly 
evaluated, and there was plausible evidence as to 
unemployability).  However, because the Board finds that 
additional development is in order, a remand is required 
before the claim may be finally adjudicated.  


ORDER

The veteran's claim of entitlement to a permanent and total 
disability rating for non-service connected pension purposes 
is well grounded.  


REMAND

As indicated above, the veteran's claim for non-service 
connected pension benefits is well grounded.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102.  Therefore, VA has a duty to 
assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 
1469 (1997).  

During the January 2000 hearing before a member of the Board, 
the veteran submitted a copy of a portion of a February 1999 
decision by the Social Security Administration.  The decision 
indicated that the veteran had been under a disability since 
June 18, 1996, due to severe impairments, namely depression, 
arthritis, and substance abuse.  The complete disability 
determination and associated medical records are not 
contained in the claims folder.  "As part of the Secretary's 
obligation to review a thorough and complete record, VA is 
required to obtain evidence from the Social Security 
Administration . . . and to give that evidence appropriate 
consideration and weight."  Hayes v. Brown, 9 Vet. App. 67, 
74 (1996).  

The Board notes that the information contained in the Social 
Security records, when viewed in light of the medical 
evidence currently of record, may prompt the scheduling of 
additional VA examinations.  In any event, the decision 
issued on remand must include a complete and clear 
adjudication of the percentage disability rating for each 
claimed non-service connected disability.  See Grantham v. 
Brown, 8 Vet. App. 228, 235 (1995) (quoting Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request from the Social 
Security Administration copies of all 
disability determinations and associated 
medical records.  Records received should 
be associated with the claims folder.  

2.  After completing any necessary 
development in addition to that specified 
above, including obtaining additional 
medical records, or affording the veteran 
a physical examination, if deemed 
necessary, the RO should readjudicate the 
veteran's claim of entitlement to a 
permanent and total disability rating for 
non-service connected pension purposes.  
If the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



